DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Specifically, the citation in para [67] is a non-limiting example. 

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14, in the reply filed on 5/9/2022 is acknowledged.  Claims 15-20 are hereby withdrawn.

Claim Status
Claims 1-20 are pending with claims 1-14 being examined and claims 15-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the hydroxylamine salt and the carbon material are separated from each other" in line 7.  The limitation is unclear as to how the hydroxylamine and carbon material are separated.  Specifically, are the two compounds separated by the addition of formaldehyde or are they two separate structures independent of each other.  If the latter, it is unclear as to “how the carbon material varies depending on the acid generated in the reaction portion” as recited in lines 5-6?  How would the acid from the reaction portion contact the carbon material?  For the purpose of prosecution, the examiner interprets that the hydroxylamine is separated upon reacting with formaldehyde. 
Claims 2-14 are rejected based on further claim dependency.
Claim 4 recites the limitation “the carbon material is selected from the group consisting of a carbon nanotube, a carbon nanohorn, graphene, fullerene, and derivatives thereof” in lines 3-4.  The limitation is unclear as what the derivatives of a carbon nanotube or carbon nanohorn consists of.  Specifically, are multi-wall or single wall carbon nanotubes considered derivatives?
Claim 5 recites the limitation “the carbon nanotube contains 10 weight% or more of a semiconductor type carbon nanotube” in lines 2-3.  The term “type” is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see MPEP 2173.05(b)).  Specifically, does the semiconductor type carbon nanotube comprise additional compounds that would not make it 100% carbon?  For the purpose of prosecution, the examiner interprets that the reaction portion/hydroxylamine salt is chemically functionalized on the carbon nanotube.
Claim 6 recites the limitation “the carbon nanotube contains 60 weight% or more of a semiconductor type carbon nanotube” in lines 2-3.  The term “type” is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see MPEP 2173.05(b)).  Specifically, does the semiconductor type carbon nanotube comprise additional compounds that would not make it 100% carbon?  For the purpose of prosecution, the examiner interprets that the reaction portion/hydroxylamine salt is chemically functionalized on the carbon nanotube.
Claim 7 recites the limitation “Π-conjugated low molecule” in line 3.  It is unclear as to what the term “low” is defining.  The term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see MPEP 2173.05(b)).  Specifically, the instant specification discusses Π-conjugated small molecule para [29], thus the variants need to be claimed to define the limitation. 
Claim 8 recites the limitation “the supramolecular polymer” in line 3.  The limitation is not a required alternative in claim 7 and it is unclear if applicants are intend to require the “supramolecular polymer”.   Examiner suggest reciting “wherein the carbon material is coated with a supramolecular polymer, the supramolecular polymer being represented by the following....”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al (Multi-wall carbon nanotube gas sensors modified with amino-group to detect low concentration of formaldehyde, 2012, Sensors and Actuators B: Chemical, volume 168, pp 34-38; hereinafter “Xie”) in view of Li et al (n-Type gas sensing characteristics of chemically modified multi-walled carbon nanotubes and PMMA composite, 2007, volume 121, issue 2, pp 496-500; hereinafter “Li”). 
Regarding claim 1, Xie teaches a formaldehyde detecting sensor (Xie; Abstract), comprising: 
a reaction portion that reacts with formaldehyde to generate an acid (Xie; pp 35-36; amine functionalized MWCNTs (MWNT-NH2)…a reaction between amino groups of the MWCNTs and formaldehyde molecules as follows: HCHO + NH2–R → H2C N–R + H2O; examiner interprets the amine functionalization as the reaction portion and the reaction forms an acid, hydrogen cyanide complex); and 
a response unit that includes an electrode carrying a carbon material (Xie; pp 34, 36; multi-wall carbon nanotubes, MWCNTs… MWCNTs were modified on electrodes), an electrical resistance value of the carbon material varying depending on the acid generated in the reaction portion (Xie; pp 36; amino group modification, the responses of the resistance change are not only due to the physical absorption toward the formaldehyde gas molecules, but also to the chemical absorption).  
Xie does not teach the reaction portion comprising at least a hydroxylamine salt wherein the hydroxylamine salt and the carbon material are separated from each other. 
However, Li teaches an analogous art multi-walled carbon nanotubes for gas sensing (Li; Abstract) comprising a reaction portion comprising at least a hydroxylamine salt (Li; pp 497; MWCNTs were chemically functionalized with hydroxylamine hydrochloride salt).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the reaction portion of Xie to comprise at least a hydroxylamine salt as taught by Li, because Li teaches he repulsive force resulting from adsorbed NH3OH+ helps the stable dispersion of carbon nanotubes (Li; pp 497).  Thus, the hydroxylamine salt and the carbon material are separated from each other (Xie; pp 35-36; amine functionalized MWCNTs (MWNT-NH2)…a reaction between amino groups of the MWCNTs and formaldehyde molecules; Li; pp 497; treatment with amine-containing chemicals can help the semiconducting carbon nanotubes).  Examiner notes that Xie in combination with Li teach the carbon material is separated by the hydroxylamine salt, because the amine group reacts with formaldehyde thus improving the conduction of MWCNTs. 
Regarding claim 2, modified Xie teaches the formaldehyde detecting sensor according to claim 1 (the reaction portion of Xie to comprise at least a hydroxylamine salt as taught by Li discussed above in claim 1), wherein 
the hydroxylamine salt is a neutralized salt selected from the group consisting of a halogenate, a nitrate, a sulfate, a phosphate, a borate, and a trifluoroacetate of hydroxylamine (NH2OH) (Li; pp 497; MWCNTs were chemically functionalized with hydroxylamine hydrochloride salt).  Examiner notes that chlorine is a halogen. 
Regarding claim 3, modified Xie teaches the formaldehyde detecting sensor according to claim 1 (the reaction portion of Xie to comprise at least a hydroxylamine salt as taught by Li discussed above in claim 1), wherein 
the hydroxylamine salt is a neutralized salt selected from the group consisting of a halogenate, a nitrate, a sulfate, a phosphate, a borate, and a trifluoroacetate of NH2OR (R is an aromatic, cyclic, or acyclic hydrocarbon compound or a derivative thereof) (Li; pp 497; MWCNTs were chemically functionalized with hydroxylamine hydrochloride salt).  Examiner notes that chlorine is a halogen. 
Regarding claim 4, modified Xie teaches the formaldehyde detecting sensor according to claim 1, wherein 
the carbon material is selected from the group consisting of a carbon nanotube, a carbon nanohorn, graphene, fullerene, and derivatives thereof (Xie; pp 35; functionalized MWCNTs). 
Regarding claim 5, modified Xie teaches the formaldehyde detecting sensor according to claim 4, wherein 
the carbon nanotube contains 10 weight% or more of a semiconductor type carbon nanotube (Xie; pp 35; Table 1; Two kinds of functionalized MWCNTs were obtained, i.e., 5.55% amino group-MWCNTs).  Examiner notes the functionalized carbon nanotube is 5.55% amino group and 95.45% MWCNTs. 
Regarding claim 6, modified Xie teaches the formaldehyde detecting sensor according to claim 5, wherein 
the carbon nanotube contains 60 weight% or more of the semiconductor type carbon nanotube (Xie; pp 35; Table 1; Two kinds of functionalized MWCNTs were obtained, i.e., 5.55% amino group-MWCNTs).  Examiner notes the functionalized carbon nanotube is 5.55% amino group and 95.45% MWCNTs.
Regarding claim 7, modified Xie teaches the formaldehyde detecting sensor according to claim 1, with the carbon material.  
Modified Xie does not teach the carbon material is coated with a dispersant selected from the group consisting of a Π-conjugated low molecule, a surfactant, a polymer, and a supramolecular polymer. 
However, Li teaches an analogous art multi-walled carbon nanotubes for gas sensing (Li; Abstract) wherein the MWCNTs is coated with a dispersant selected from the group consisting of a Π-conjugated low molecule, a surfactant, a polymer, and a supramolecular polymer (Li; pp 497; PMMA was added to form a composite solution).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the carbon material of modified Xie to be coat with a dispersant selected from the group consisting of a polymer as taught by Li, because Li teaches that PMMA with functionalized nanotubes may help their stabilization in solution (Li; pp 497). 
Regarding claim 8, modified Xie teaches the carbon material is coated with a dispersant selected from the group consisting of a polymer in claim 7 above, thus the supramolecular polymer is not required.   Examiner suggest reciting “wherein the carbon material is coated with a supramolecular polymer, the supramolecular polymer being represented by the following....”.  
Regarding claim 9, modified Xie teaches the formaldehyde detecting sensor according to claim 1, wherein 
the hydroxylamine salt is carried on a porous material (Xie; pp 36; the MWCNTs are in the form of small bundles and single nanotubes, exhibiting a spaghetti-like porous reticular formation).  Examiner notes that the MWCNTs of Xie is modified to comprise the hydroxylamine salt as discussed above in claim 1. 
Regarding claim 10, modified Xie teaches the formaldehyde detecting sensor according to claim 9, wherein 
the porous material is selected from the group consisting of paper, a hydrophobic polymer a hydrophilic polymer, porous glass, a porous carbon material, and porous oxide (Xie; pp 36; the MWCNTs are in the form of small bundles and single nanotubes, exhibiting a spaghetti-like porous reticular formation). 
Regarding claim 11, modified Xie teaches the formaldehyde detecting sensor according to claim 9, with the reaction portion and the response unit. 
Modified Xie does not teach a spacer between the reaction portion and the response unit.
However, Li teaches an analogous art multi-walled carbon nanotubes for gas sensing (Li; Abstract) wherein a spacer between the reaction portion and the response unit (Li; pp 497; the chemically modified MWCNTs were dispersed in DMF and mixed with PMMA to form a composite; examiner interprets the PMMA as the spacer).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the detecting sensor of modified Xie to have a spacer between the reaction portion and the response unit as taught by Li, because Li teaches introduction of PMMA can lead to the formation of a complete and continuous sensing film on a gold electrode and the interaction of PMMA with functionalized nanotubes may help their stabilization in solution (Li; pp 497). 
Regarding claim 12, modified Xie teaches the formaldehyde detecting sensor according to claim 1, with the hydroxylamine salt.  
Modified Xie does not teach the hydroxylamine salt is modified by a particle having a particle diameter in a range of 0.05 µm or more and 5000 µm or less. 
However, Li teaches an analogous art multi-walled carbon nanotubes for gas sensing (Li; Abstract) comprising a reaction portion comprising at least a hydroxylamine salt (Li; pp 497; MWCNTs were chemically functionalized with hydroxylamine hydrochloride salt) wherein the hydroxylamine salt is modified by a particle having a particle diameter in a range of 0.05 µm or more and 5000 µm or less (Li; pp 497-498; The diameters of nanotubes are increased from the pristine 10–30 nm in average to 50–60 nm after formation of composite due to the covered macromolecules of PMMA; examiner notes the PMMA particle increases the size by 40 nm, converted to 0.4 µm, which is greater than 0.05 µm).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the hydroxylamine salt of modified Xie to be modified by a particle having a particle diameter in a range of 0.05 µm or more and 5000 µm or less as taught by Li, because Li teaches that PMMA with functionalized nanotubes may help their stabilization in solution (Li; pp 497).  Examiner notes the MWCNTs is chemically functionalized with hydroxylamine hydrochloride salt, thus the hydroxylamine salt is modified with the PMMA particle as well. 
Regarding claim 13, modified Xie teaches the formaldehyde detecting sensor according to claim 12, wherein 
the particle is formed of a material selected from the group consisting of polystyrene (PS), polymethyl methacrylate (PMMA), polyacrylamide (PAM), polyethylene terephthalate (PET), polycaprolactone, polyvinyl acetate, polyvinyl ethyl acetate, carbon, glass, and silica (Li; pp 497; PMMA was added to form a composite solution).  
Regarding claim 14, modified Xie teaches the formaldehyde detecting sensor according to claim 1, wherein 
	the reaction portion further contains a salt of a volatile acid selected from the group consisting of salts of hydrochloric acid, nitric acid, carbonic acid, perchloric acid, and trifluoroacetic acid (Li; pp 497; MWCNTs were chemically functionalized with hydroxylamine hydrochloride salt). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798